DETAILED ACTION
1.	This office action is in response to the amendment filed on 08/17/2021. 
2.	Claims 4 and 10 are canceled.
3.  	Claims 1-3, 5-9, and 11-13 are pending and presented for examination.

Response to Arguments
4.          Applicant's arguments filed on 08/17/2021 have been fully considered but they are not persuasive. 

In the remarks, the Applicant argues in substance that:
The combination of Zhuqing and Min concerning claims 1 and 7 fails to disclose the limitations “extracting, by the unmanned vehicle, condition information from the data acquisition indication information, wherein the condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information; and determining, by the unmanned vehicle, a target time period of a data acquisition when a current state of the unmanned vehicle meets the condition information”, as recited in independent claims 1 and 7.

b) 	 In regard to 101 rejection, the Applicant has provided arguments, “ similar to the claims at issue in Enfish, here the amended claims relate to an improvement in processing of unmanned vehicle data. The amended claims recite a series of steps for processing unmanned vehicle data to achieve an unmanned vehicle receiving data acquisition indication information…..” (pages 6-11).


In response to argument:
a)	Examiner respectfully disagrees. First, the Examiner would like to remind  the applicant that the rejection is based on the broadest reasonable interpretation of the claims. The Applicant argues on pages 9-11 of the remarks that the cited art does not teach or suggest the limitations “extracting, by the unmanned vehicle, condition information from the data acquisition indication information; determining, by the unmanned vehicle, a target time period of a data acquisition when a current state of the unmanned vehicle meets the condition information.” However, Zhuqing discloses unmanned vehicle establishing a long connection with a server through a mobile communication network,… receiving a control message from a server (see, page 2), which corresponds to the limitation 
Examiner relied on Min to disclose the limitations “extracting, by the unmanned vehicle, condition information from the data acquisition indication information, wherein the condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information; and determining, by the unmanned vehicle, a target time period of a data acquisition when a current state of the unmanned vehicle meets the condition information”. Min in paragraphs [0056]-[0060], [0065]-[0066] discloses real-time analysis and learning using shared driving environment data of other vehicles may be performed through a process shown in FIG. 6…the learning section 150 (i.e., of an autonomous vehicle [see, 0041]) records mapped data, that is, driving environment mapping data obtained by mapping the driving environment data of the other vehicles and the driving environment data of the autonomous vehicle to the precise map data (S602). It is necessary to log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment i (autonomous vehicle) that travels in a lane L, at a time point tm which is an arbitrary time and travels in a lane Lj at a subsequent time point tn (lane(Oi tm) ≠ lane(Oi tn)). Subsequently, the learning section 150 detects a preceding vehicle Oj of the arbitrary vehicle Oi in the traveling lane Li at the time point tm (a preceding vehicle before the lane change). Also, the learning section 150 detects a preceding vehicle Ok (a preceding vehicle after the lane change) and a following vehicle Ol in the lane Lj to which the arbitrary vehicle Oi has changed its lane at the time point tn at which the lane change has been made….[and] when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn …A trajectory of the autonomous vehicle Oi is a list of way points [Wtm, Wtm+1, . . . , and Wtn], and information on a way point may include an x coordinate and a y coordinate, which indicate a vehicle location, a vehicle heading, and a vehicle speed… m and the time point tn  , wherein the driving environment data may include a current location and a speed of the autonomous vehicle, speeds of the surrounding vehicles, and distances between the surrounding vehicles and the autonomous vehicle, is equivalent to extracting, by the unmanned vehicle, condition information from the data acquisition indication information, wherein the condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information within the claim.
In response to the Applicant’s argument that “… the learning section 150 of Min extracts driving environment data between the time point tm which is an arbitrary time and a subsequent time point tn that satisfies the context judgment condition. Therefore, instead of determining the time period between the time point tm and the time point tn. when the driving environment data satisfies the context judgment condition, the time period is determined first, and then it is determined whether the driving environment data in the time period satisfies the context judgment condition,” Examiner respectfully disagrees because Min discloses real-time analysis and learning using shared driving environment data of other vehicles may be performed through a process shown in FIG. 6, and m and the time point tn  as disclosed above. In other words, the learning section 150 determine and extract the target time period when the driving environment data satisfies the condition information (i.e., the lane change). In addition, Min discloses the learning section 150 detects an arbitrary vehicle that travels in a lane L, at a time point tm which is an arbitrary time and travels in a lane Lj at a subsequent time point tn  . subsequently, the learning section detect a preceding vehicle before and after the lane change, and a following vehicle in the lane Lj to which the arbitrary vehicle has changed its lane at the time point tn at which the lane change has been made as disclosed above. That means, the learning section detects the vehicle actions when traveling in different lanes and the arbitrary time represent any point of time during traveling in a lane and/or changing a lane, therefore the time period is not determined first or cannot be predetermined as the Applicant characterized the teaching of Min.	
Further, Min discloses when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604)…, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn  (see, [0058], [0065]), where the m and the time point tn  is interpreted as equivalent to a target time period, which corresponds to the limitation determining, by the unmanned vehicle, a target time period of a data acquisition when a current state of the unmanned vehicle meets the condition information within the claim. Thus, the combination of Zhuqing and Min meets the scope of the claimed limitation as currently presented.  

b)	In Response, the Examiner respectfully disagrees. Foremost, the decision of the Supreme Court in regard to Alice vs CLS Bank is succinctly discussed as follows. In their decision, Supreme Court has stated that the mere recitation of a generic computer cannot transform a patent-ineligible abstract ideas (such as algorithms) into a patent eligible invention. Because the algorithm was an abstract idea, the claim had to supply a “new and useful" application of the idea in order to be patent eligible (Alice, Page 12). Furthermore, the additional limitations had to be significantly more than a patent upon the ineligible concept itself (Alice, page 7, 15). 
 	In Enfish v. Microsoft, the Federal Court held that a data storage and retrieval system for a computer memory was patent eligible, but not because it was directed to any form of storing tabular data. The claims employed algorithms designed to solve a technology problem in conventional industry practice. Federal Court further explains that the claims in Enfish v. Microsoft describe assigning each row and column an object identification number (OID) to identify each row or column. The claims are not simply directed to any form of storing 
 	Having reiterated the position of the Supreme Court and/or the Federal Court, we turn our attention back to the claimed invention of the instant application. Looking at the independent Claim 1, we recognize that the limitations “obtaining, according to the data acquisition indication information, target data from a data set…wherein the obtaining target data from a data set comprises: extracting… condition information from the data acquisition indication information, wherein the condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information; determining…a target time period of a data acquisition when a current state of the unmanned vehicle meets the condition information; taking…data that is associated with the condition information and whose data acquisition time is in the target time period as the target data, wherein the target 
Beyond the abstract idea, we next look at additional elements that can be    considered to integrate the abstract idea into a practical application. In particular, the claim limitations “receiving, by an unmanned vehicle, data acquisition indication information sent by a cloud server; and performing, by unmanned vehicle, at least one of: storing the target data, sending the target data to the cloud server, or storing the target data and sending the target data to the cloud server” are additional elements.
 	The claim limitation “receiving, by an unmanned vehicle, data acquisition indication  information sent by a cloud server”, is recited at a high level of generality, and are nothing more than data collection activity for gathering parameters using a well-known components and activity previously known in the industry in order to execute an abstract idea, which does not further limit and integrate the abstract idea in practical application, and as such, does not amount to significantly more than the abstract idea itself. As shown in the prior art, Zhuqing et al. CN 106856502A (hereinafter, Zhuqing) (pages 2, 5, 13), and Min et al. US 2018/0101172 (hereinafter, Min) (Abstract, [0035], [0070], Figs. 1, 10), both show that receiving, by an unmanned vehicle, data acquisition 
Further, the claim limitation “performing, by unmanned vehicle, at least one  of: storing the target data, sending the target data to the cloud server, or storing the target data and sending the target data to the cloud server”, are also recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of ranking information) such that they amount no more than mere instructions to apply the exception using a generic computer components. As shown in the prior art, Zhuqing (pages 2, 5, 13), and Min ([0035], [0070], Figs. 1, 10), both show that performing, by unmanned vehicle, at least one  of: storing the target data, sending the target data to the cloud server, or storing the target data and sending the target data to the cloud server are well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry, which also does not further limit and integrate the abstract idea in practical application, and as such, does not amount to significantly more than the abstract idea itself. Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful 

5.	The objection to claim 3 has been withdrawn in view of the amendment.

6.	The 35 U.S.C. 101 rejection of claim 13 has been withdrawn in view of the amendment.


Claim Rejections - 35 USC § 101 
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8. 	Claims 1-3, 5-9, and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
  	A method for processing unmanned vehicle data, comprising: 

 	obtaining, by an unmanned vehicle, according to the data acquisition indication information, target data from a data set; and 
 	performing, by an unmanned vehicle, at least one of: storing the target data, sending the target data to the cloud server, or storing the target data and sending the target data to the cloud server;
 	 wherein the obtaining, by the unmanned vehicle, according to the data acquisition indication information, target data from a data set comprises: extracting, by the unmanned vehicle, condition information from the data acquisition indication information, wherein the condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information; 
 	determining, by the unmanned vehicle, a target time period of a data acquisition when a current state of the unmanned vehicle meets the condition information; 
 	taking, by the unmanned vehicle, data that is associated with the condition information and whose data acquisition time is in the target time period as the target data, wherein the target data comprises: any one or more of user number, logistics information, user somatosensory information, brake information, environment information, distance information between an obstacle and the unmanned vehicle; and
 	 obtaining, by the unmanned vehicle, the target data from the data set.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitations of “obtaining, according to the data acquisition indication information, target data from a data set…wherein the obtaining target data from a data set comprises: extracting…condition information from the data acquisition indication information, wherein the condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information; determining…a target time period of a data acquisition when a current state of the unmanned vehicle meets the condition information; taking…data that is associated with the condition information and whose data acquisition time is in the target time period as the target data, wherein the target data comprises: any one or more of user number, logistics information, user somatosensory information, brake information, environment information, distance information between an obstacle and the unmanned vehicle; and obtaining…the target data from the data set ” as drafted, is process, under its broadest reasonable interpretation, covers mental process. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites receiving, by an unmanned vehicle, data acquisition indication information sent by a cloud server; and performing, by unmanned vehicle, at least one 
The claim limitation “performing, by unmanned vehicle, at least one of: storing the target data, sending the target data to the cloud server, or storing the target data and sending the target data to the cloud server”, is also recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of ranking information) such that they amount no more than mere instructions to apply the exception using a generic computer components.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
 	As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving, by an unmanned vehicle, data acquisition indication information sent by a cloud server; and performing, by unmanned vehicle, at least one of: storing the target data, sending the target data to the cloud server, or storing the target data and sending the target data to the cloud server are well-understood, routine, and conventional activities previously known to the pertinent industry. As shown in the prior art, Zhuqing (pages 2, 5, 13), and Min (Abstract, [0035], 
The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
Dependent claim 2, add the additional elements of “receiving, by the unmanned vehicle, the data acquisition indication information sent by the cloud server by using an over the air (OTA) mode; wherein the data acquisition indication information comprises condition information and data information associated with the condition information”. 
However, the steps of receiving, by the unmanned vehicle, the data acquisition indication information sent by the cloud server by using an over the air (OTA) mode; wherein the data acquisition indication information comprises condition information and data information associated with the condition information, are recited at a high level of generality, and are considered to be insignificant data gathering steps. As shown in the prior art, Zhuqing (pages 2, 5, 13), and Min (Abstract, [0008], [0035], [0070], Figs. 1, 10), both show that receiving, by the unmanned vehicle, the data acquisition indication information sent by the cloud server by using an over the air (OTA) mode; wherein the 
 	Dependent claim 3, add the additional elements of “ before the receiving, by the unmanned vehicle, data acquisition indication information sent by the cloud server, storing, by the unmanned vehicle, all data generated during driving of an unmanned vehicle in the data set; wherein an acquisition time of each piece of the data is recorded in the data set”. However, the steps of before the receiving, by the unmanned vehicle, data acquisition indication information sent by the cloud server, storing, by the unmanned vehicle, all data generated during driving of an unmanned vehicle in the data set; wherein an acquisition time of each piece of the data is recorded in the data set, are recited at a high level of generality, (i.e., as a generic computer structures performing a generic computer function of ranking information) such that they amount no more than mere instructions to apply the exception using a generic computer components, and are well-understood, routine, and conventional activities previously known to the pertinent industry. As shown in the prior art, Zhuqing (pages 2, 5, 13), and Min (Abstract, [0035], [0070], Figs. 1, 10), both show that before the receiving, by the unmanned vehicle, data acquisition indication information sent by the cloud server, storing, by the unmanned vehicle, all data generated during driving of an unmanned vehicle in the data set; 
Dependent claims 5 and 11, add further details of the identified abstract idea.  The claims are not patent eligible.
 	Dependent claim 6, add the additional elements of “performing, by the unmanned vehicle, at least one of: storing the target data in a log file, sending the log file to the cloud server, or storing the target data in a log file and sending the log file to the cloud server”. The step of performing at least one of: storing the target data in a log file, sending the log file to the cloud server, or storing the target data in a log file and sending the log file to the cloud server are recited at a high level of generality, (i.e., as a generic computer structures performing a generic computer function of ranking information) such that they amount no more than mere instructions to apply the exception using a generic computer components, and are well-understood, routine, and conventional activities previously known to the pertinent industry. As shown in the prior art, Zhuqing (pages 2, 5, 13), and Min (Abstract, [0035], [0070], Figs. 1, 10), both show that performing, by the unmanned vehicle, at least one of: storing the target data in a log file, sending the log file to the cloud server, or storing the target data in a log file and sending the log file to the cloud server are well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order 
Independent claim 7, the limitations “obtain, according to the data acquisition indication information, target data from a data set,…and wherein the executable instructions further cause..: extract condition information from the data acquisition indication information, wherein the condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information; determine a target time period of a data acquisition when a current state of an unmanned vehicle meets the condition information; take data that is associated with the condition information and whose data acquisition time is in the target time period as the target data, wherein the target data comprises: any one or more of user number, logistics information, user somatosensory information, brake information, environment information, distance information between an obstacle and the unmanned vehicle; and obtain the target data from the data set” as drafted, is process, under its broadest reasonable interpretation, covers mental process. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites cause the processor to: receive data acquisition indication information sent by a cloud server; and perform at least one of: storing the target data, sending the 
The claim limitation “cause the processor to: perform at least one of: storing the target data, sending the target data to the cloud server, or storing the target data and sending the target data to the cloud server”, is also recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of ranking information) such that they amount no more than mere instructions to apply the exception using a generic computer components.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
 	As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of cause the processor: receive data acquisition indication information sent by a cloud server; and perform at least one of: storing the target data, sending the target data to the cloud server, or storing the target data and sending the target data to the cloud server are well-understood, routine, and conventional activities previously known to the pertinent industry. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. As shown in the prior art, Zhuqing (pages 2, 5, 13), and Min (Abstract, [0035], [0070], Figs. 1, 10), both show that cause the processor: receive data acquisition indication information sent by a cloud server; and perform at least one of: storing the target data, sending the target data to the cloud server, or storing the target data and sending the target data to the cloud server are well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. The claim is not patent eligible.
 	Dependent claim 8, the claim is rejected with the same rationale as in claim 2. 
Dependent claim 9, the claim is rejected with the same rationale as in claim 3. 
Dependent claim 12, the claim is rejected with the same rationale as in claim 6. 
        Independent claim 13, the claim is rejected with the same rationale as in claim 1. 

Claim Objection
9.	Claims 1-3, 5-9, and 11-13 are objected to because of the following informalities: Claim 1 limitations  “obtaining, by the unmanned vehicle, according to the data acquisition indication information, target data from a data set …..and obtaining, by the unmanned vehicle, target data from a data set” should read “obtaining, by the unmanned vehicle, according to the data acquisition indication information, target data from a data set …... Appropriate correction is required.
the data set. Appropriate correction is required.
  	 Claim 7 limitations  “obtain, according to the data acquisition indication information, target data from a data set …..and obtaining, by the unmanned vehicle, target data from a data set” should read “obtaining, by the unmanned vehicle, according to the data acquisition indication information, target data from a data set …..
 	Claims 8-9 and 11-12 limitation “The system according to claim..” should read “The unmanned vehicle according to claim…”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



11.	Claims 1-3, 5-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuqing et al. CN 106856502A (hereinafter, Zhuqing), in view of Min et al. US 2018/0101172 (hereinafter, Min).

12.  	Regarding claim 1, Zhuqing discloses a method for processing unmanned vehicle data (page 2: remote communication between a server and a unmanned vehicle and to improve the timeliness of message transmission), comprising : 
 	receiving, by an unmanned vehicle, data acquisition indication information sent by a server (page 2:unmanned vehicle establishing a long connection with a server through a mobile communication network; receiving a control message from a server); 
 	obtaining, by the unmanned vehicle, according to the data acquisition indication information, data from a data set (page 2: receiving a control message from a server; and driving an unmanned vehicle to perform an operation according to a control message. The unmanned vehicle sends a status message to the server…and the status message includes vehicle speed, location, direction, power, cargo door status. See also pages 6, 8-10); and 
 	performing, by the unmanned vehicle, at least one of: storing the data, sending the data to the server, or storing the data and sending the data to the server (page 2: The unmanned vehicle sends a status message to the server…and the status message includes vehicle speed, location, direction, power, cargo door status…Further, pages 5, 13: the unmanned vehicle system includes a memory and a processor. The memory may be a disk, a flash memory, or any other nonvolatile storage medium. The memory is used to store the instructions of the unmanned vehicle control method of the unmanned aerial vehicle).
 	Further, Zhuqing discloses condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information (page 2: the status message includes vehicle speed, location, direction, power, cargo door status).
 	Zhuqing does not disclose:
 	 a cloud server, obtaining, by the unmanned vehicle, target data from a data set, performing, by the unmanned vehicle, at least one of: storing the target data, sending the target data to the cloud server, or storing the target data and sending the target data to the cloud server; wherein the obtaining, by the unmanned vehicle, target data from a data set comprises: extracting, by the unmanned vehicle, condition information from the data acquisition indication information, wherein the condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information; determining, by the unmanned vehicle, a target time period of a data acquisition when a current state of the unmanned vehicle meets the condition information; taking, by the unmanned vehicle, data that is associated with the condition information and whose data acquisition time is in the target time period as the target data, wherein the target data comprises: any one or more of user number, logistics information, user somatosensory information, brake information, environment 
 	However, Min discloses:
 	 a cloud server (Abstract: a cloud server), obtaining, by the unmanned vehicle, target data from a data set ([0057]-[0058], [0065]: the learning section 150 (i.e., of an autonomous or unmanned vehicle [see, 0041]) may log only some or all of the driving environment mapping data. Subsequently, the learning section 150 determines whether a situational judgment condition of a driving mission is satisfied (S603)… [and] when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn ), where data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn is interpreted as equivalent to the target data; and 
 	performing, by the unmanned vehicle, at least one of: storing the target data, sending the target data to the cloud server, or storing the target data and sending the target data to the cloud server ([0057], [0065], [0070]: log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data… the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn …and/or storages v1_cloud_storage, v2_cloud_storage, . . . in the cloud server are assigned to respective vehicles, and each vehicle v1, v2, . . . transmits driving environment data recognized by itself to its cloud storage in the cloud server. See also [0073]);
 	wherein the obtaining, by the unmanned vehicle, target data from a data set comprises: extracting, by the unmanned vehicle, condition information from the data acquisition indication information, wherein the condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information ([0056]-[0060], [0065]-[0066]: real-time analysis and learning using shared driving environment data of other vehicles may be performed through a process shown in FIG. 6…the learning section 150 (i.e., of an autonomous vehicle [see, 0041]) records mapped data, that is, driving environment mapping data obtained by mapping the driving environment data of the other vehicles and the driving environment data of the autonomous vehicle to the precise map data (S602). It is necessary to log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data. Subsequently, the learning section 150 determines whether a situational judgment condition of a driving mission is satisfied (S603). For convenience of description, it is assumed below that the driving mission is a lane change of a vehicle…To determine whether the situational judgment condition of the driving mission is satisfied, the learning section 150 detects a vehicle which has changed lanes from the driving environment mapping data. A case shown in FIG. 7A and FIG. 7B will be described as an example. The learning section 150 detects an arbitrary vehicle Oi (autonomous vehicle) that travels in a lane L, at a time point tm which is an arbitrary time and travels in a lane Lj at a subsequent time point tn (lane(Oi tm) ≠ lane(Oi tn)). Subsequently, the learning section 150 detects a preceding vehicle Oj of the arbitrary vehicle Oi in the traveling lane Li at the time point tm (a preceding vehicle before the lane change). Also, the learning section 150 detects a preceding vehicle Ok (a preceding vehicle after the lane change) and a following vehicle Ol in the lane Lj to which the arbitrary vehicle Oi has changed its lane at the time point tn at which the lane change has been made….[and] when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn …A trajectory of the autonomous vehicle Oi is a list of way points [Wtm, Wtm+1, . . . , and Wtn], and information on a way point may include an x coordinate and a y coordinate, which indicate a vehicle location, a vehicle heading, and a vehicle speed… [wherein] the driving environment data may include a current location and a speed of the autonomous vehicle, speeds of the surrounding vehicles, and distances between the surrounding vehicles and the autonomous vehicle [0008]. See also [0061]-[0064]), where “extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn … wherein the driving environment data may include a current location and a speed of the autonomous vehicle, speeds of the surrounding vehicles, and distances between the surrounding vehicles and the autonomous vehicle” is interpreted as equivalent to extracting, by the unmanned vehicle, condition information from the data acquisition indication information, wherein the condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information,
([0058], [0065]: when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn ); where the time point tm and the time point tn  is interpreted as equivalent to a target time period;
 	taking, by the unmanned vehicle, data that is associated with the condition information and whose data acquisition time is in the target time period as the target data, wherein the target data comprises: any one or more of user number, logistics information, user somatosensory information, brake information, environment information, distance information between an obstacle and the unmanned vehicle ([0065]-[0066]: when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn . Here, the training data of the lane change may include time-to-collisions (TTCs) between the autonomous vehicle Oi and the other vehicles Oj, Ok , and Ol . As shown in FIG. 8A and FIG. 8B, a TTC may be calculated using a distance D between the autonomous vehicle Oi and the preceding vehicle Oj before the lane change and speeds of the autonomous vehicle Oi and the preceding vehicle Oj before the lane change. Likewise, the learning section 150 may calculate TTCs TTC(Ok) and TTC(Ol) of the preceding vehicle Ok and the following vehicle Ol after the lane change using distances Dik and Dil between the autonomous vehicle Oi and each of the preceding vehicle Ok and the following vehicle Oi after the lane change and speeds of the preceding vehicle Ok and the following vehicle Ol after the lane change…[and] where the driving environment data may include a current location and a speed of the autonomous vehicle, speeds of the surrounding vehicles, and distances between the surrounding vehicles and the autonomous vehicle [0008]), where “the training data of the lane change may include time-to-collisions (TTCs) between the autonomous vehicle Oi and the other vehicles Oj, Ok , and Ol …a distance D between the autonomous vehicle Oi and the preceding vehicle Oj before the lane change and speeds of the autonomous vehicle Oi and the preceding vehicle Oj before the lane change…distances Dik and Dil between the autonomous vehicle Oi and each of the preceding vehicle Ok and the following vehicle Oi after the lane change and speeds of the preceding vehicle Ok and the following vehicle Ol after the lane change” is/are interpreted as equivalent to data that is associated with the condition information, wherein the target data comprises: any one or more of user number, logistics information, environment information, or distance information between an obstacle and the unmanned vehicle, and 
 	obtaining, by the unmanned vehicle, the target data from the data set ([0057]-[0058], [0065]: the learning section 150 (i.e., of an autonomous or unmanned vehicle [see, 0041]) may log only some or all of the driving environment mapping data. Subsequently, the learning section 150 determines whether a situational judgment condition of a driving mission is satisfied (S603)… [and] when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn . See also Fig. 6).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuqing to use a cloud server, obtaining, by the unmanned vehicle, target data from a data set, performing, by the unmanned vehicle, at least one of: storing the target data, sending the target data to the cloud server, or storing the target data and sending the target data to the cloud server; wherein the obtaining, by the unmanned vehicle, target data from a data set comprises:  extracting, by the unmanned vehicle, condition information from the data acquisition indication information, wherein the condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information; determining, by the unmanned vehicle, a target time period of a data acquisition when a current state of the unmanned vehicle meets the condition information; taking, by the unmanned vehicle, data that is associated with the condition information and whose data acquisition time is in the target time period as the target data, wherein the target data comprises: any one or more of user number, logistics information, user somatosensory information, brake information, environment information, distance information between an obstacle and the unmanned vehicle; and obtaining, by the unmanned vehicle, the target data from the data set as taught by Min. The motivation for doing so would have been in order to analyze and extract driving 

13.	Regarding claim 2, Zhuqing in view of Min disclose the method according to claim 1, wherein the, by the unmanned vehicle, receiving data acquisition indication information sent by a cloud server as disclosed above. 
 	Zhuqing further discloses receiving, by the unmanned vehicle, the data acquisition indication information sent by the server by using an over the air (OTA) mode (pages 2, 5: unmanned vehicle establishing a long connection with a server through a mobile communication network; receiving a control message from a server…the mobile communication network may include a third generation mobile communication network, a fourth generation mobile communication network, and a next generation mobile communication network). Further, Zhuqing discloses condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information (page 2: the status message includes vehicle speed, location, direction, power, cargo door status).
 	Zhuqing does not disclose:
 	a cloud server, wherein the data comprises condition information and data information associated with the condition information.  
 	However, Min discloses:
 	 a cloud server (Abstract: a cloud server), and wherein the data comprises condition information and data information associated with the condition information 
([0057]-[0060], [0065]: real-time analysis and learning using shared driving environment data of other vehicles may be performed through a process shown in FIG. 6…the learning section 150 (i.e., of an autonomous vehicle [see, 0041]) records mapped data, that is, driving environment mapping data obtained by mapping the driving environment data of the other vehicles and the driving environment data of the autonomous vehicle to the precise map data (S602). It is necessary to log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data…[and] when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn. Here, the training data of the lane change may include time-to-collisions (TTCs) between the autonomous vehicle Oi and the other vehicles Oj, Ok , and Ol . As shown in FIG. 8A and FIG. 8B, a TTC may be calculated using a distance D between the autonomous vehicle Oi and the preceding vehicle Oj before the lane change and speeds of the autonomous vehicle Oi and the preceding vehicle Oj before the lane change. Likewise, the learning section 150 may calculate TTCs TTC(Ok) and TTC(Ol) of the preceding vehicle Ok and the following vehicle Ol after the lane change using distances Dik and Dil between the autonomous vehicle Oi and each of the preceding vehicle Ok and the following vehicle Oi after the lane change and speeds of the preceding vehicle Ok and the following vehicle Ol after the lane change… [wherein] the driving environment data may include a current location and a speed of the autonomous vehicle, speeds of the surrounding vehicles, and distances between the surrounding vehicles and the autonomous vehicle [0008]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuqing to use a cloud server, and wherein the data comprises condition information and data information associated with the condition information as taught by Min. The motivation for doing so would have been in order to analyze and extract driving environment data to improve the decision intelligence of an unmanned vehicle (Min, [0026], [0065]).

14.	Regarding claim 3, Zhuqing in view of Min disclose the method according to claim 1 as disclosed above. 
 	Zhuqing further discloses receiving, by the unmanned vehicle, data acquisition indication information sent by the server (page 2:unmanned vehicle establishing a long connection with a server through a mobile communication network; receiving a control message from a server); 
 	storing, by the unmanned vehicle, all data generated during driving of the unmanned vehicle in the data set (pages 5, 13: the unmanned vehicle system includes a memory and a processor. The memory may be a disk, a flash memory, or any other nonvolatile storage medium. The memory is used to store the instructions of the unmanned vehicle control method of the unmanned aerial vehicle).
 	Zhuqing does not disclose:

 	However, Min discloses:
 	 before the receiving data acquisition indication information sent by a cloud server, storing all data, wherein an acquisition time of each piece of the data is recorded in the data set ([0057]-[0060]: the learning section 150 receives driving environment data from other vehicles through V2V communication…It is necessary to log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data…The learning section 150 detects an arbitrary vehicle Oi (autonomous vehicle) that travels in a lane L, at a time point tm which is an arbitrary time and travels in a lane Lj at a subsequent time point tn (lane(Oi tm) ≠ lane(Oi tn)). Subsequently, the learning section 150 detects a preceding vehicle Oj of the arbitrary vehicle Oi in the traveling lane Li at the time point tm (a preceding vehicle before the lane change). Also, the learning section 150 detects a preceding vehicle Ok (a preceding vehicle after the lane change) and a following vehicle Ol in the lane Lj to which the arbitrary vehicle Oi has changed its lane at the time point tn at which the lane change has been made…Further, [0070]- [0073]): the learning section 150 may receive a learning result from the cloud server through V2C communication of the communicator 130…storages v1_cloud_storage, v2_cloud_storage, . . . in the cloud server are assigned to respective vehicles, and each vehicle v1, v2, . . . transmits driving environment data recognized by itself to its cloud storage in the cloud server).


15.	Regarding claim 5, Zhuqing in view of Min disclose the method according to claim 1, wherein the determining, by the unmanned vehicle, a target time period of a data acquisition when a current state of the unmanned vehicle meets the condition information as disclosed above. 
 	Zhuqing does not disclose:
 	obtaining, by the unmanned vehicle, time information in the condition information when the current state of the unmanned vehicle meets the condition information; selecting, by the unmanned vehicle, a time point from the time information; and taking, by the unmanned vehicle, a time period from X seconds before the time point to X seconds after the time point as the target time period of the data acquisition. 
 	However, Min discloses:
 	 obtaining, by the unmanned vehicle, time information in the condition information when the current state of the unmanned vehicle meets the condition information; selecting, by the unmanned vehicle, a time point from the time information; and taking, by the unmanned vehicle, a time period from [a given] time point to [another time point]  ([0057]-[0060]: the learning section 150 receives driving environment data from other vehicles through V2V communication and maps the driving environment data together with driving environment data recognized by the autonomous vehicle…It is necessary to log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data… To determine whether the situational judgment condition of the driving mission is satisfied, the learning section 150 detects a vehicle which has changed lanes from the driving environment mapping data. A case shown in FIG. 7A and FIG. 7B will be described as an example. The learning section 150 detects an arbitrary vehicle Oi (autonomous vehicle) that travels in a lane L, at a time point tm which is an arbitrary time and travels in a lane Lj at a subsequent time point tn (lane(Oi tm) ≠ lane(Oi tn)). Subsequently, the learning section 150 detects a preceding vehicle Oj of the arbitrary vehicle Oi in the traveling lane Li at the time point tm (a preceding vehicle before the lane change). Also, the learning section 150 detects a preceding vehicle Ok (a preceding vehicle after the lane change) and a following vehicle Ol in the lane Lj to which the arbitrary vehicle Oi has changed its lane at the time point tn at which the lane change has been made….[and] when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn …A trajectory of the autonomous vehicle Oi is a list of way points [Wtm, Wtm+1, . . . , and Wtn], and information on a way point may include an x coordinate and a y coordinate, which indicate a vehicle location, a vehicle heading, and a vehicle speed). Zhuqing in view of Min disclose a trajectory of the autonomous vehicle at plurality of time points as disclosed above. Zhuqing in view of Min does not disclose taking X seconds before the time point to X seconds after the time point. However, taking  X seconds before the time point to X seconds after the time point would have been obvious to one ordinary skill in the art based on the teaching of Zhuqing in view of Min.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuqing to use obtaining, by the unmanned vehicle, time information in the condition information when the current state of the unmanned vehicle meets the condition information; selecting, by the unmanned vehicle, a time point from the time information; and taking, by the unmanned vehicle, a time period from X seconds before the time point to X seconds after the time point as the target time period of the data acquisition as taught by Min. The motivation for doing so would have been in order to analyze and extract driving environment data to improve the decision intelligence of an unmanned vehicle (Min, [0026], [0065]).

16.  	Regarding claim 6, Zhuqing in view of Min disclose the method according to claim 1, wherein the performing, by the unmanned vehicle, at least one of: storing the target data, sending the target data to the cloud server, or storing the target data and sending the target data to the cloud server as disclosed above. 
 	Zhuqing further discloses performing, by the unmanned vehicle, at least one of: storing the data in a log file, sending the log file to the server, or storing the data in a log  (page 2: The unmanned vehicle sends a status message to the server…and the status message includes vehicle speed, location, direction, power, cargo door status…Further, Pages 5, 13: the unmanned vehicle system includes a memory and a processor. The memory may be a disk, a flash memory, or any other nonvolatile storage medium. The memory is used to store the instructions of the unmanned vehicle control method of the unmanned aerial vehicle).).
 	Zhuqing does not disclose:
 	performing, by the unmanned vehicle, at least one of: storing the target data in a log file, sending the log file to the cloud server, or storing the target data in a log file and sending the log file to the cloud server.
 	However, Min discloses:
 	performing, by the unmanned vehicle, at least one of: storing the target data in a log file, sending the log file to the cloud server, or storing the target data in a log file and sending the log file to the cloud server ([0057], [0065], [0070]: the learning section 150 receives driving environment data and log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data…when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn …and/or storages v1_cloud_storage, v2_cloud_storage, . . . in the cloud server are assigned to respective vehicles, and each vehicle v1, v2, . . . transmits driving environment data recognized by itself to its cloud storage in the cloud server. See also [0073]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuqing to use performing, by the unmanned vehicle, at least one of: storing the target data in a log file, sending the log file to the cloud server, or storing the target data in a log file and sending the log file to the cloud server as taught by Min. The motivation for doing so would have been in order to analyze and extract driving environment data to improve the decision intelligence of an unmanned vehicle (Min, [0026], [0065]).

17.  	Regarding claim 7, Zhuqing discloses an unmanned vehicle, comprising: a memory, a processor, wherein the memory stores executable instructions for the processor; and the executable instructions, when executed by the processor, cause the processor to, comprising : 
  	receiving data acquisition indication information sent by a server (page 2:unmanned vehicle establishing a long connection with a server through a mobile communication network; receiving a control message from a server); 
 	obtain, according to the data acquisition indication information, data from a data set (page 2: receiving a control message from a server; and driving an unmanned vehicle to perform an operation according to a control message. The unmanned vehicle sends a status message to the server…and the status message includes vehicle speed, location, direction, power, cargo door status. See also pages 6, 8-10); and 
(page 2: The unmanned vehicle sends a status message to the server…and the status message includes vehicle speed, location, direction, power, cargo door status…Further, pages 5, 13: the unmanned vehicle system includes a memory and a processor. The memory may be a disk, a flash memory, or any other nonvolatile storage medium. The memory is used to store the instructions of the unmanned vehicle control method of the unmanned aerial vehicle).
 	Further, Zhuqing discloses condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information (page 2: the status message includes vehicle speed, location, direction, power, cargo door status).
 	Zhuqing does not disclose:
 	 a cloud server, obtain target data from a data set, perform at least one of: storing the target data, sending the target data to the cloud server, or storing the target data and sending the target data to the cloud server; wherein the executable instructions further cause the processor to: extract condition information from the data acquisition indication information, wherein the condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information; determine a target time period of a data acquisition when a current state of an unmanned vehicle meets the condition information: take data that is associated with the condition information and whose data acquisition time is in the target time period as the target data, wherein the target data comprises: any one or more of user number, logistics information, user somatosensory information, brake information, environment 
	However, Min discloses:
 	 a cloud server (Abstract: a cloud server), obtain target data from a data set ([0057]-[0058], [0065]: the learning section 150 may log only some or all of the driving environment mapping data. Subsequently, the learning section 150 determines whether a situational judgment condition of a driving mission is satisfied (S603)… [and] when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn ), where data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn is interpreted as equivalent to the target data; and 
	perform at least one of: storing the target data, sending the target data to the cloud server, or storing the target data and sending the target data to the cloud server ([0057], 0065], [0070]: log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data… the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn …and/or storages v1_cloud_storage, v2_cloud_storage, . . . in the cloud server are assigned to respective vehicles, and each vehicle v1, v2, . . . transmits driving environment data recognized by itself to its cloud storage in the cloud server. See also [0073]);
 	wherein the executable instructions further cause the processor to: 
 	extract condition information from the data acquisition indication information, wherein the condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information ([0056]-[0060], [0065]-[0066]: real-time analysis and learning using shared driving environment data of other vehicles may be performed through a process shown in FIG. 6…the learning section 150 (i.e., of an autonomous vehicle [see, 0041]) records mapped data, that is, driving environment mapping data obtained by mapping the driving environment data of the other vehicles and the driving environment data of the autonomous vehicle to the precise map data (S602). It is necessary to log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data. Subsequently, the learning section 150 determines whether a situational judgment condition of a driving mission is satisfied (S603). For convenience of description, it is assumed below that the driving mission is a lane change of a vehicle…To determine whether the situational judgment condition of the driving mission is satisfied, the learning section 150 detects a vehicle which has changed lanes from the driving environment mapping data. A case shown in FIG. 7A and FIG. 7B will be described as an example. The learning section 150 detects an arbitrary vehicle Oi (autonomous vehicle) that travels in a lane L, at a time point tm which is an arbitrary time and travels in a lane Lj at a subsequent time point tn (lane(Oi tm) ≠ lane(Oi tn)). Subsequently, the learning section 150 detects a preceding vehicle Oj of the arbitrary vehicle Oi in the traveling lane Li at the time point tm (a preceding vehicle before the lane change). Also, the learning section 150 detects a preceding vehicle Ok (a preceding vehicle after the lane change) and a following vehicle Ol in the lane Lj to which the arbitrary vehicle Oi has changed its lane at the time point tn at which the lane change has been made….[and] when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn …A trajectory of the autonomous vehicle Oi is a list of way points [Wtm, Wtm+1, . . . , and Wtn], and information on a way point may include an x coordinate and a y coordinate, which indicate a vehicle location, a vehicle heading, and a vehicle speed… [wherein] the driving environment data may include a current location and a speed of the autonomous vehicle, speeds of the surrounding vehicles, and distances between the surrounding vehicles and the autonomous vehicle [0008]. See also [0061]-[0064]); where “extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn …  [wherein] the driving environment data may include a current location and a speed of the autonomous vehicle, speeds of the surrounding vehicles, and distances between the surrounding vehicles and the autonomous vehicle” is interpreted as equivalent to extracting, by the unmanned vehicle, condition information from the data acquisition indication information, wherein the condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information,
([0065]: when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn ); where the time point tm and the time point tn  is interpreted as equivalent to a target time period;
 	take data that is associated with the condition information and whose data acquisition time is in the target time period as the target data, wherein the target data comprises: any one or more of user number, logistics information, user somatosensory information, brake information, environment information, distance information between an obstacle and the unmanned vehicle ([0065]-[0066]: when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn . Here, the training data of the lane change may include time-to-collisions (TTCs) between the autonomous vehicle Oi and the other vehicles Oj, Ok , and Ol . As shown in FIG. 8A and FIG. 8B, a TTC may be calculated using a distance D between the autonomous vehicle Oi and the preceding vehicle Oj before the lane change and speeds of the autonomous vehicle Oi and the preceding vehicle Oj before the lane change. Likewise, the learning section 150 may calculate TTCs TTC(Ok) and TTC(Ol) of the preceding vehicle Ok and the following vehicle Ol after the lane change using distances Dik and Dil between the autonomous vehicle Oi and each of the preceding vehicle Ok and the following vehicle Oi after the lane change and speeds of the preceding vehicle Ok and the following vehicle Ol after the lane change…[and] where the driving environment data may include a current location and a speed of the autonomous vehicle, speeds of the surrounding vehicles, and distances between the surrounding vehicles and the autonomous vehicle [0008]), where “the training data of the lane change may include time-to-collisions (TTCs) between the autonomous vehicle Oi and the other vehicles Oj, Ok , and Ol …a distance D between the autonomous vehicle Oi and the preceding vehicle Oj before the lane change and speeds of the autonomous vehicle Oi and the preceding vehicle Oj before the lane change…distances Dik and Dil between the autonomous vehicle Oi and each of the preceding vehicle Ok and the following vehicle Oi after the lane change and speeds of the preceding vehicle Ok and the following vehicle Ol after the lane change” is/are interpreted as equivalent to data that is associated with the condition information, wherein the target data comprises: any one or more of user number, logistics information, environment information, or distance information between an obstacle and the unmanned vehicle, and 
 	obtain the target data from the data set ([0057]-[0058], [0065]: the learning section 150 (i.e., of an autonomous or unmanned vehicle [see, 0041]) may log only some or all of the driving environment mapping data. Subsequently, the learning section 150 determines whether a situational judgment condition of a driving mission is satisfied (S603)… [and] when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn . See also Fig. 6).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuqing to use a cloud server, obtain target data from a data set, perform at least one of: storing the target data, sending the target data to the cloud server, or storing the target data and sending the target data to the cloud server; wherein the executable instructions further cause the processor to: extract condition information from the data acquisition indication information, wherein the condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information; determine a target time period of a data acquisition when a current state of an unmanned vehicle meets the condition information: take data that is associated with the condition information and whose data acquisition time is in the target time period as the target data, wherein the target data comprises: any one or more of user number, logistics information, user somatosensory information, brake information, environment information, distance information between an obstacle and the unmanned vehicle; and obtain the target data from the data set as taught by Min. The motivation for doing so would have been in order to analyze and extract driving environment data to improve the decision intelligence of an unmanned vehicle (Min, [0026], [0065]).

17.	Regarding claim 8, Zhuqing in view of Min disclose the system according to claim 7 as disclosed above. 
(pages 2, 5: unmanned vehicle establishing a long connection with a server through a mobile communication network; receiving a control message from a server…the mobile communication network may include a third generation mobile communication network, a fourth generation mobile communication network, and a next generation mobile communication network). Further, Zhuqing discloses condition information comprises: any one or more of time information, location information, vehicle information, and vehicle use information (page 2: the status message includes vehicle speed, location, direction, power, cargo door status).
 	Zhuqing does not disclose:
 	a cloud server, wherein the data comprises condition information and data information associated with the condition information.  
 	However, Min discloses:
 	 a cloud server (Abstract: a cloud server), and wherein the data comprises condition information and data information associated with the condition information 
([0057]-[0060], [0065]: real-time analysis and learning using shared driving environment data of other vehicles may be performed through a process shown in FIG. 6…the learning section 150 (i.e., of an autonomous vehicle [see, 0041]) records mapped data, that is, driving environment mapping data obtained by mapping the driving environment data of the other vehicles and the driving environment data of the autonomous vehicle to the precise map data (S602). It is necessary to log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data…[and] when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn. Here, the training data of the lane change may include time-to-collisions (TTCs) between the autonomous vehicle Oi and the other vehicles Oj, Ok , and Ol . As shown in FIG. 8A and FIG. 8B, a TTC may be calculated using a distance D between the autonomous vehicle Oi and the preceding vehicle Oj before the lane change and speeds of the autonomous vehicle Oi and the preceding vehicle Oj before the lane change. Likewise, the learning section 150 may calculate TTCs TTC(Ok) and TTC(Ol) of the preceding vehicle Ok and the following vehicle Ol after the lane change using distances Dik and Dil between the autonomous vehicle Oi and each of the preceding vehicle Ok and the following vehicle Oi after the lane change and speeds of the preceding vehicle Ok and the following vehicle Ol after the lane change… [wherein] the driving environment data may include a current location and a speed of the autonomous vehicle, speeds of the surrounding vehicles, and distances between the surrounding vehicles and the autonomous vehicle [0008]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuqing to use a cloud server, and wherein the data comprises condition information and data information associated with the condition information as taught by Min. The motivation 
	
18.	Regarding claim 9, Zhuqing in view of Min disclose the system according to claim 7 as disclosed above. 
 	Zhuqing further discloses receiving the data acquisition indication information sent by the server (page 2:unmanned vehicle establishing a long connection with a server through a mobile communication network; receiving a control message from a server); 
 	store all data generated during driving of the unmanned vehicle in the data set (pages 5, 13: the unmanned vehicle system includes a memory and a processor. The memory may be a disk, a flash memory, or any other nonvolatile storage medium. The memory is used to store the instructions of the unmanned vehicle control method of the unmanned aerial vehicle).
 	Zhuqing does not disclose:
 	before receiving the data acquisition indication information sent by the cloud server, store all data, wherein an acquisition time of each piece of the data is recorded in the data set.  
 	However, Min discloses:
 	 before receiving the data acquisition indication information sent by the cloud server, store all data, wherein an acquisition time of each piece of the data is recorded in the data set ([0057]-[0060]: the learning section 150 receives driving environment data from other vehicles through V2V communication…It is necessary to log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data…The learning section 150 detects an arbitrary vehicle Oi (autonomous vehicle) that travels in a lane L, at a time point tm which is an arbitrary time and travels in a lane Lj at a subsequent time point tn (lane(Oi tm) ≠ lane(Oi tn)). Subsequently, the learning section 150 detects a preceding vehicle Oj of the arbitrary vehicle Oi in the traveling lane Li at the time point tm (a preceding vehicle before the lane change). Also, the learning section 150 detects a preceding vehicle Ok (a preceding vehicle after the lane change) and a following vehicle Ol in the lane Lj to which the arbitrary vehicle Oi has changed its lane at the time point tn at which the lane change has been made…Further, [0070]- [0073]): the learning section 150 may receive a learning result from the cloud server through V2C communication of the communicator 130…storages v1_cloud_storage, v2_cloud_storage, . . . in the cloud server are assigned to respective vehicles, and each vehicle v1, v2, . . . transmits driving environment data recognized by itself to its cloud storage in the cloud server).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuqing to use before receiving the data acquisition indication information sent by the cloud server, store all data, wherein an acquisition time of each piece of the data is recorded in the data set as taught by Min. The motivation for doing so would have been in order to analyze and extract driving environment data to improve the decision intelligence of an unmanned vehicle (Min, [0026], [0065]).

Regarding claim 11, Zhuqing in view of Min disclose the system according to claim 7 as disclosed above. 
 	Zhuqing does not disclose:
 	obtain time information in the condition information when the current state of the unmanned vehicle meets the condition information; select a time point from the time information; and take a time period from X seconds before the time point to X seconds after the time point as the target time period of the data acquisition. 
 	However, Min discloses:
 	 obtain time information in the condition information when the current state of the unmanned vehicle meets the condition information; select a time point from the time information; and take a time period from [a given] time point to [another time point] as the target time period of the data acquisition ([0057]-[0060]: the learning section 150 receives driving environment data from other vehicles through V2V communication and maps the driving environment data together with driving environment data recognized by the autonomous vehicle…It is necessary to log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data… To determine whether the situational judgment condition of the driving mission is satisfied, the learning section 150 detects a vehicle which has changed lanes from the driving environment mapping data. A case shown in FIG. 7A and FIG. 7B will be described as an example. The learning section 150 detects an arbitrary vehicle Oi (autonomous vehicle) that travels in a lane L, at a time point tm which is an arbitrary time and travels in a lane Lj at a subsequent time point tn (lane(Oi tm) ≠ lane(Oi tn)). Subsequently, the learning section 150 detects a preceding vehicle Oj of the arbitrary vehicle Oi in the traveling lane Li at the time point tm (a preceding vehicle before the lane change). Also, the learning section 150 detects a preceding vehicle Ok (a preceding vehicle after the lane change) and a following vehicle Ol in the lane Lj to which the arbitrary vehicle Oi has changed its lane at the time point tn at which the lane change has been made….[and] when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn …A trajectory of the autonomous vehicle Oi is a list of way points [Wtm, Wtm+1, . . . , and Wtn], and information on a way point may include an x coordinate and a y coordinate, which indicate a vehicle location, a vehicle heading, and a vehicle speed). Zhuqing in view of Min disclose a trajectory of the autonomous vehicle at plurality of time points as disclosed above. Zhuqing in view of Min does not disclose take X seconds before the time point to X seconds after the time point. However, taking  X seconds before the time point to X seconds after the time point would have been obvious to one ordinary skill in the art based on the teaching of Zhuqing in view of Min.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuqing to use obtain time information in the condition information when the current state of the unmanned vehicle meets the condition information; select a time point from the time information; and take a time period from X seconds before the time point to X seconds after the time point as the target time period of the data acquisition as taught by Min. 

20.  	Regarding claim 12, Zhuqing in view of Min disclose the system according to claim 7 as disclosed above. 
 	Zhuqing further discloses wherein the executable instructions further cause the processor to: perform at least one of: storing the data in a log file, sending the log file to the server, or storing the data in a log file and sending the log file to the server (page 2: The unmanned vehicle sends a status message to the server…and the status message includes vehicle speed, location, direction, power, cargo door status…Further, Pages 5, 13: the unmanned vehicle system includes a memory and a processor. The memory may be a disk, a flash memory, or any other nonvolatile storage medium. The memory is used to store the instructions of the unmanned vehicle control method of the unmanned aerial vehicle).).
 	Zhuqing does not disclose:
 	perform at least one of: storing the target data in a log file, sending the log file to the cloud server, or storing the target data in a log file and sending the log file to the cloud server.
 	However, Min discloses:
 	perform at least one of: storing the target data in a log file, sending the log file to the cloud server, or storing the target data in a log file and sending the log file to the cloud server ([0057], [0065], [0070]: the learning section 150 receives driving environment data and log (record) the data in order to extract training data from some past data. At this time, the learning section 150 may log only some or all of the driving environment mapping data…when it is determined in operation S603 that the situational judgment condition of the driving mission is satisfied, the learning section 150 extracts training data (S604). To perform learning, the learning section 150 may extract training data of the driving environment in which the lane change has succeeded between the time point tm and the time point tn …and/or storages v1_cloud_storage, v2_cloud_storage, . . . in the cloud server are assigned to respective vehicles, and each vehicle v1, v2, . . . transmits driving environment data recognized by itself to its cloud storage in the cloud server. See also [0073]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuqing to use perform at least one of: storing the target data in a log file, sending the log file to the cloud server, or storing the target data in a log file and sending the log file to the cloud server as taught by Min. The motivation for doing so would have been in order to analyze and extract driving environment data to improve the decision intelligence of an unmanned vehicle (Min, [0026], [0065]).

21.  	Regarding claim 13, the claim is rejected with the same rationale as in claim 1. 


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Eyob Hagos/								
Examiner, Art Unit 2864